Citation Nr: 1015672	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Raynaud's syndrome with 
a mixed connective tissue disorder, to include the question 
of whether new and material evidence has been received to 
reopen a previously denied claim for direct service 
connection therefor.  


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, mother, and father


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from June 1987 to July 1991 
and from October 1991 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, denying the 
veteran's claim to reopen for service connection on a direct 
basis for Raynaud's syndrome with a mixed connective tissue 
disorder.  The Veteran subsequently amended her claim to 
include original claims for service connection for Raynaud's 
syndrome with a mixed connective tissue disorder as due to an 
undiagnosed illness and as secondary to her service-connected 
fibromyalgia.  

During the course of the instant appeal, the Veteran revoked 
her power-of-attorney for representation by the Disabled 
American Veterans and has chosen not to appoint any other 
representative, attorney, or agent to represent her interests 
in matters before VA.  

The Veteran was afforded an RO hearing in November 2006, as 
well as a hearing before the Board, sitting at the RO, in 
August 2008.  Transcripts of each proceeding are of record.  
At the time of the Board's hearing, additional documentary 
evidence was submitted along with a waiver for its initial 
consideration by the RO.  Following additional development of 
the case by the RO, it certified the appellate issue to the 
Board in April 2009.  

In September 2009, the Board sought a medical expert opinion 
through the VA's Veterans Health Administration, and such 
opinion was thereafter made a part of the appellate record.  
A copy of the opinion was furnished to the Veteran in 
December 2009 for her review and she was advised in writing 
of her right to submit additional argument or evidence in 
response within a 60-day period.  She was further informed 
that if no response was received within the allotted 60 days, 
then the Board would assume that she had no further evidence 
or argument to submit and it would proceed to adjudicate her 
appeal.  No response from the Veteran was received within the 
60-day period.  

The Board herein grants entitlement to secondary service 
connection for Raynaud's syndrome, separate and apart from 
the claimed mixed connective tissue disorder.  In addition, 
the Board herein finds that new and material evidence has 
been received to reopen a previously denied claim for direct 
service connection for a mixed connective tissue disorder and 
remands the veteran's reopened claim therefor as well as the 
veteran's original claims for service connection for a mixed 
connective tissue disorder as due to an undiagnosed illness 
and as secondary to service-connected fibromyalgia, to the 
VA's Appeals Management Center (AMC) for additional 
procedural development.  VA will advise the Veteran if 
further action is required on her part.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a mixed 
connective tissue disorder was mostly recently denied by RO 
action in July 2002, and following notice to the Veteran of 
the denial action and of her appellate rights, she initiated 
an appeal, but then did not perfect that appeal within the 
time limits prescribed by law.  

2.  ln connection with her claim to reopen, the Veteran 
presents evidence not previously before VA decision makers 
relating to an unestablished fact and which raises a 
reasonably possibility of substantiating her previously 
denied claim for direct service connection for a mixed 
connective tissue disorder.  

3.  The record demonstrates that the veteran's service-
connected fibromyalgia has resulted in an increase in 
severity of her currently shown Raynaud's disease beyond that 
expected with the normal progression of that disease process.  




CONCLUSIONS OF LAW

1.  The RO's decision of July 2002, denying most recently the 
veteran's claim for direct service connection for a mixed 
connective tissue disorder, is final; since entry of that 
decision, new and material evidence has been received by VA 
with which to reopen that previously denied claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2009).

2.  Raynaud's disease is the result of service-connected 
fibromyalgia on the basis of aggravation.  38 C.F.R. § 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of the RO's letters to the 
Veteran, dated in October 2004 and August 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO, the AMC, or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the 
adjudication of her appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted, which essentially codifies Allen by adding 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006).  

Under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 
(2009), VA shall pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  The term "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following):

(1) A medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (2) any diagnosed illness that the 
Secretary determines warrants a presumption of service 
connection; (3) an undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 12) 
abnormal weight loss, or (13) menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Prior to this appeal, the issue of the veteran's entitlement 
to service connection on a direct basis for Raynaud's 
syndrome and a mixed connective tissue disorder was 
previously and most recently the subject of RO adjudication 
in July 2002.  At that time, such matter was denied on the 
basis that there was no showing of either entity in service 
or treatment therefor, and no evidence of any link between 
currently shown disability and service.  Notice of the denial 
and of the veteran's appellate rights was furnished to her by 
July 2002 correspondence, following which she initiated an 
appeal.  A statement of the case was then provided to her in 
November 2003, but she did not thereafter timely perfect her 
appeal by submission of a substantive appeal, thereby 
rendering the July 2002 action final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.  

In this instance, the Veteran avers, in effect, that new and 
material evidence has been received by VA to reopen her 
previously denied claim for direct service connection for 
Raynaud's syndrome and a mixed connective tissue disorder.  
She notes that she developed lymphangitis in service with 
surgical resection of the affected lymph node and that her 
Raynaud's syndrome and connective tissue disorder, first 
shown postservice, are related to her inservice lymphangitis.  
In the alternative, the Veteran asserts that her Raynaud's 
syndrome is secondary to her service-connected fibromyalgia.  

While this appeal has been pending, the RO by rating action 
in July 2005 granted entitlement to service connection for 
fibromyalgia, as due to an undiagnosed illness.  By further 
rating action in September 2008, service connection was 
established for postoperative residuals of lymphangitis 
involving the right supraclavicular node.  

Given the finality of the most recent denial of service 
connection on a direct basis for a mixed connective tissue 
disorder in July 2002, as set forth above, the question at 
this juncture is whether new and material evidence has been 
presented to reopen the veteran's previously denied claim 
therefor.  This ordinarily necessitates a review of the 
evidence submitted prior to and subsequent to those most 
recent, final denial.  However, in this instance, notice is 
taken by the Board that the record includes evidence provided 
by VA and non-VA medical professionals indicating a possible 
relationship of the veteran's connective tissue disorder to 
her period of service or her Raynaud's syndrome, as well as 
oral and written statements from family members as to their 
observation of color changes affecting the veteran's hand and 
feet, fatigue, and joint and muscle weakness immediately 
following her return from active duty in Saudi Arabia.  
Notice is taken, too, that the veteran's spouse is a 
registered nurse, whose opinions as to medical matters are 
deemed to be both competent and credible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.)  In sum, the evidence added to 
the record since July 2002 meets the requisites of 38 C.F.R. 
§ 3.156, including raising a reasonable possibility of 
substantiating the claim for direct service connection for a 
mixed connective tissue disorder.  To that extent, the 
previously denied claim therefor is reopened and such matter 
is further addressed in the remand portion of this document.

Also at issue is the veteran's entitlement to service 
connection for Raynaud's syndrome, and while direct service 
connection therefor was the subject of a prior final denial, 
the record reasonably supports a grant of service connection 
for Raynaud's syndrome, as secondary to the veteran's 
service-connected fibromyalgia.  As such, the need to address 
the merits of the claim to reopen for direct service 
connection for Raynaud's syndrome is obviated.  

The existence of Raynaud's syndrome is shown, beginning in 
2000, and while one or more medical professionals has noted a 
possible link between that syndrome and the veteran's 
connective tissue disease or fibromyalgia, the only 
definitive opinion offered is that set forth by the VHA's 
medical expert in rheumatology in November 2009.  That 
physician determined, in pertinent part, that although the 
veteran's service-connected fibromyalgia did not cause her 
Raynaud's syndrome, it was at least as likely as not that her 
Raynaud's syndrome was aggravated by her service-connected 
fibromyalgia, based on well-documented clinical studies 
showing that Raynaud's syndrome is exacerbated by stress.  
Chronic pain and a sleep disorder associated with 
fibromyalgia were noted by the expert to create stress in the 
body, having a detrimental effect on Raynaud's syndrome.  On 
that basis, and in the absence of persuasive evidence to the 
contrary, a grant of service connection for Raynaud's 
syndrome, as aggravated by service-connected fibromyalgia, is 
found to be in order.  


ORDER

New and material evidence having been submitted, the 
previously denied claim for service connection on a direct 
basis for a mixed connective tissue disorder is reopened.  

Service connection for Raynaud's syndrome, secondary to 
service-connected fibromyalgia, is granted.  


REMAND

There remains for consideration the veteran's reopened claim 
for service connection for a mixed connective tissue 
disorder, but it appears that much additional evidence was 
received by the RO as to that matter both prior to and 
following the hearing before the Board, sitting at the RO, in 
August 2008.  Despite the receipt of pertinent evidence from 
February 2008 through the date of RO's appeal certification 
in April 2009, no additional supplemental statement of the 
case was issued by the RO since February 2008, in 
contravention of 38 C.F.R. § 19.31 (2009).  Remand to permit 
the RO to consider initially the additional evidence and for 
issuance of the required supplemental statement of the case 
is necessitated.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:  

1.  Ensure compliance with the provisions 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2009), in terms of 
the remaining appellate issues as to the 
veteran's reopened claim for direct 
service connection for a mixed connective 
tissue disorder and her original claims 
for a mixed connective tissue disorder as 
an undiagnosed illness and as secondary 
to her service-connected fibromyalgia 
and/or lymphangitis.    

2.  Obtain all pertinent VA treatment 
records, not already on file, for 
inclusion in the veteran's VA claims 
folder.  

3.  Thereafter, readjudicate the 
veteran's reopened claim for direct 
service connection for a mixed connective 
tissue disorder and her original claims 
for a mixed connective tissue disorder as 
an undiagnosed illness and as secondary 
to her service-connected fibromyalgia 
and/or lymphangitis.  Such readjudication 
should be based on all the evidence of 
record, inclusive of that received by VA 
since February 2008, as well as all 
governing law and regulations.  If any 
benefit sought is not granted, the 
Veteran must be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


